JOHN HANCOCK FUNDS III AMENDMENT TO ADVISORY AGREEMENT AMENDMENT made this 1st day of June 2010 to the Advisory Agreement dated July 1, 2009 (the “Agreement”), between John Hancock Funds III, a Massachusetts business trust (the “Trust”), and John Hancock Investment Management Services, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 4 of the Agreement, “Compensation of Adviser,” is hereby amended and restated to add the following series of the Trust, as shown in Appendix A hereto: John Hancock Disciplined Value Mid Cap Fund And, is hereby amended and restated to remove the aggregation of net assets with the following John Hancock Trust series: John Hancock Growth Opportunities Trust John Hancock International Growth Trust John Hancock Value Opportunities Trust 2. EFFECTIVE DATE This Amendment shall become effective as of date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. JOHN HANCOCK FUNDS III, on behalf of its series listed in Appendix A to this Amendment By: /s/ Keith F. Hartstein Keith F.
